                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Clinetta Hutcherson                                               Case No. 3:18-cv-592
on behalf of M.V.,

                        Plaintiff

        v.                                                        MEMORANDUM OPINION


Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation of Magistrate Judge Thomas M. Parker filed

on January 28, 2019, in the above-entitled action. (Doc. No. 16). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and the Commissioner indicates she will not be filing objections. (Doc. No. 17).

        Following review of Judge Parker’s Report and Recommendation, I adopt it in its entirety as

the Order of the Court. When arriving at the decision, the Administrative Law Judge failed to apply

proper legal standard, an error which was not harmless. Further, the decision was not supported by

substantial evidence. Therefore, the Commissioner’s decision is vacated, and the matter remanded

for further proceedings.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
